Mahoney, P. J., and Levine, J.,
dissent and vote to reverse in the following memorandum by Levine, J. Levine, J. (dissenting). We respectfully dissent. Of the six statutory factors required to be considered on an application for permission to file a late claim (Court of Claims Act § 10 [6]), the Court of Claims relied on only two in exercising its discretion to deny the motion, namely, the absence of an adequate excuse for the delay and the lack of a meritorious claim. Clearly, under the facts and procedural circumstances, the State and the Thruway Authority had adequate notice and opportunity to investigate and were not otherwise prejudiced by the late filing. As to the availability of any other remedies, given the seriousness of claimants’ injuries and without more detailed factual information as to the basis which claimants intend to rely upon to hold the State liable, it cannot be said definitively that this factor preponderates against claimants. Nor did the Court of Claims so find.
Regarding claimants’ showing of merit, an affidavit of one of the claimant-passengers states that the Thruway Authority truck was stopped half on the shoulder and half in the right lane of the two southbound lanes of the Thruway and that the left lane was impassable because of the accumulation of snow from the storm. The affidavit at least implies that the truck’s warning lights or flashers were either not on or were not adequate to give sufficient advance warning that the vehicle was partly obstructing the only available southbound driving lane of the Thruway at the time and place the accident occurred. Such an obstruction of the highway was sufficiently hazardous under the circumstances to support a finding of negligence (see, Reinmuth v State of New York, 65 AD2d 648; King v State of New York, 56 AD2d 964; Kelley v State of New York, 24 AD2d 831, affd 21 NY2d 901).
*677The facts set forth in the foregoing affidavit were not inherently improbable or otherwise conclusively refuted, and it was erroneous for the Court of Claims to have rejected it by, in effect, weighing it against other evidence and suppositions.
Thus, the only one of the six statutory factors of section 10 (6) which favored the Thruway Authority was the lack of an adequate excuse for the failure to file a timely claim. Since this single factor is not sufficient by itself to be determinative on a motion for permission to file a late claim (Bay Terrace Coop. Section IV v New York State Employees’ Retirement Sys., 55 NY2d 979, 981), it was an abuse of discretion for the Court of Claims to have denied claimants’ application. Accordingly, its order should be reversed, claimants’ motion granted and the matter remitted for further proceedings consistent herewith.